IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                March 24, 2008
                                No. 07-30242
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

CHARLES RODGERS

                                           Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                           Respondent-Appellee


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                            USDC No. 2:06-cv-933


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Charles Rodgers, Louisiana prisoner # 459570, appeals the district court’s
dismissal of his 28 U.S.C. § 2254 application challenging his conviction and
sentence for armed robbery.
      Rodgers argues that the district court erred in determining that his trial
counsel was not ineffective for failing to cross-examine the victim effectively
concerning discrepancies between her identification of him as her assailant at
trial and her failure to identify him in her written statement to police. Rodgers

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30242

further contends that due to counsel’s failure to effectively cross-examine the
victim on this issue or concerning a police report describing the perpetrators as
“unidentified,” the trial court refused to admit the written statement or police
report into evidence. Due to the additional overwhelming evidence against
Rodgers, including a videotaped confession that Rodgers does not challenge on
appeal, Rodgers has not shown any deficiencies in his trial counsel’s actions that
prejudiced his defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984).
As a result, Rodgers has not established that the state court’s denial of relief
“was contrary to, or involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the United States,” or
“resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding.”
§ 2254(d)(1) & (2). The judgment of the district court is AFFIRMED.




                                        2